This was a suit to enjoin the issuance of Special Tax School District bonds and is in all respects like the case of Juvenal v. Glen Dixon, et al., the opinion in which case is this day filed and, as what is said in that opinion applies fully to the questions presented in this case, the order appealed from herein should be affirmed on authority of that opinion and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.